Citation Nr: 1047998	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  10-15 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant contends that he served as a recognized Guerilla.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2009 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant does not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund have not been met.  38 
U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5 (enacted 
February 17, 2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant 
of the information and evidence not of record that is necessary 
to substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

The appellant was not provided with 38 U.S.C.A. § 5103(a)-
compliant notice in this case.  Nonetheless, the Board finds that 
any presumption of prejudice has been rebutted by the appellant's 
demonstration of actual knowledge of the information and evidence 
necessary to substantiate his claim.  This case turns on whether 
he had the requisite qualifying service in the recognized 
guerillas.  Throughout the appeal the appellant clearly 
articulated his contention that he served with a recognized 
guerilla unit (i.e. 'C' Company, 1st Battalion, 1st Tarlac 
Regiment and 'B' Company, 401st Squadron LGAF), submitting 
numerous documents in support of his claim.  He clearly is aware 
that relevant evidence in this case involves evidence that the 
unit in which he served was one recognized by the appropriate 
U.S. service department.  The Board notes that the appellant does 
not contend that he served in the U.S. Armed Forces proper.  

Given that the appellant has presented argument and actively 
submitted evidence relevant to the criteria for establishing his 
claim, the Board finds that he has not been prejudiced by the 
failure to provide him with notice as to the information or 
evidence necessary to substantiate the claim.  In addition, the 
Board is unaware of any outstanding evidence that would require 
an explanation of the respective responsibilities of he and VA in 
obtaining that evidence.  The instant case involves the legal 
issue of whether his service qualifies for payment from a fund 
established by Congress.  The RO has obtained relevant 
information from the service department, and the appellant has 
obtained records pertaining to his service.  He is well aware of 
the information and evidence necessary to substantiate his claim, 
and has not suggested that any pertinent outstanding evidence 
remains.  The Board consequently finds that he has not been 
prejudiced by VA's failure to notify him of the allocation of 
evidence-gathering responsibilities in this case. 

As to VA's duty to assist the appellant, again, there is no 
suggestion by the appellant or the record of any outstanding 
evidence.  VA obtained two determinations by the service 
department, and the appellant has submitted his service 
documents.   The Board notes that the United States Court of 
Appeals for the Federal Circuit held in Capellan v. Peake, 539 
F.3d 1373 (Fed. Cir. 2008) that, in the context of a Dependency 
and Indemnity Compensation claim, where service department 
certification of a veteran's active service is required, an 
appellant is entitled to submit and receive consideration of new 
evidence concerning such service by the relevant service 
department.  The Federal Circuit in Capellan held that it was a 
violation of VA's duty to assist not to request service 
department review of additional or new documents or evidence 
provided by an appellant concerning a Veteran's active service 
after the initial service department certification.  
See Capellan, 539 F.3d at 1380-81.  The Federal Circuit further 
held that "the correct interpretation of the governing statues 
and regulations requires that a claimant's new evidence be 
submitted and considered in connection with a request for 
'verification of service from the service department' pursuant to 
38 C.F.R. § 3.203(c)."  Id.

In this case, the RO submitted the appellant's documents to the 
service department, and last received a determination from that 
agency in June 2010.  VA has complied with Capellan.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002), or 38 C.F.R. § 3.159 (2010).  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

The appellant seeks entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund.  See the American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 
1002.  Section 1002(d) of that Act defines a person eligible for 
such a payment as any person who

(1) served-(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of 
the Philippines, while such forces were in the service of 
the Armed Forces of the United States pursuant to the 
military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the 
Army of the United States; or 

(B) in the Philippine Scouts under section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); 
and (2) was discharged or released from service described 
in paragraph (1) under conditions other than dishonorable. 

The critical issue involved in this case consequently is whether 
the appellant has the requisite military service.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time and character of 
service; and (3) in the opinion of VA the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the findings by 
the service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
Venturella v. Gober, 10 Vet. App. 340 (1997). 

The appellant contends that he served with organized guerilla 
units designated as 'C' Company, 1st Battalion, 1st Tarlac 
Regiment; and 'B' Company, 401st Squadron LGAF from May 1943 to 
May 1946. 
 
In connection with his claim he has submitted 2 service documents 
generated by different Philippine government sources indicating 
that the appellant served with the 'C' Company unit, and that he 
served from 1943 to 1945.  On his May 1946 Affidavit for 
Philippine Army Personnel, the appellant claimed service as a 
guerilla in the U.S. Armed Forces, Far East.  A March 2010 
Certification from the General Headquarters of the Armed Forces 
of the Philippines indicates that the appellant served as a 
guerilla from May 1943 to August 1945, but that his name was not 
found in the Approved Revised Reconstructed Guerilla Roster of 
1948.  The documents acknowledge the appellant was a guerilla, 
but neither of the documents, except for his own statements in 
the May 1946 Affidavit, submitted by him suggest that he served 
in a unit associated with the U.S. Armed Forces.

The appellant also contends that he has an identification card 
showing he is a World War II "veteran"; that he receives free 
treatment at Veterans Memorial Hospital (a non-VA facility); that 
he owns shares in the Philippine Veterans Bank; that he receives 
Old Age Pension benefits based on his status as a Philippine 
"veteran"; and that he completed a college degree under the 
Philippine "GI Bill of Rights." He contends that the above 
establishes that he has the requisite service to qualify for the 
benefit he is seeking from VA.  He has submitted documents 
generated by Philippine entities supporting several of the above 
assertions.
 
The record shows that the RO, after determining that the 
Reconstructed Recognized Guerilla Roster carried the name of a 
person who shared the same first and last name as the appellant, 
requested a determination from the pertinent U.S. service 
department as to whether the appellant has service as a 
Recognized Guerilla.  In July 2009 and June 2010, the appropriate 
service department indicated that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed Forces.  
The last certification in particular was based on a review of the 
documents submitted by the appellant regarding the dates and 
nature of his service in World War II.

The Board initially notes that the Philippine service documents 
submitted by the appellant are not the type of service documents 
that suffice to establish his service.  He is claiming service in 
the recognized Guerilla units that served the U.S. Armed Forces, 
Far East, and none of those documents are from a U.S. service 
department.  Under 38 C.F.R. § 3.203, to establish the requisite 
service, the appropriate service department in his case would be 
a U.S. service department, and not the Philippine government.  In 
any event, the Philippine documents do not support his claim.  
They at most note that he served in a guerilla unit.  The 
Certification specifically acknowledges that his name (that is, 
his full name) does not appear in the official roster for 
recognized guerilla units.  Nor are the other documents he has 
submitted of the type acceptable as service documents 
establishing the requisite status.

To determine the nature of the appellant's service, VA contacted 
the service department, which in July 2009 and June 2010 
certified that he did not have the type of service that would 
qualify him for payment from the Filipino Veterans Equity 
Compensation Fund.

In light of the service department's certification that the 
appellant did not have service with the recognized Guerillas, and 
as he neither contends nor does the evidence suggest that he had 
the other types of service qualifying him for payment from the 
Filipino Veterans Equity Compensation Fund, the Board finds that 
the preponderance of the evidence is against the claim; 
therefore, the claim must be denied. 


ORDER

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied. 



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


